DETAILED ACTION
In application filed on 10/03/2019, Claims 1-12 and 16-20  are pending. Claims 1-12 and 16-20 are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-12 and 16-20 directed to a device non-elected without traverse.  Accordingly, claim 13-15 been cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/03/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Aron T. Griffith on 02/25/2022.
The application has been amended as follows:
Claim 1 (currently amended): A microfluidic device comprising 
a tank supplying a microchannel with a first fluid and a circuit in which a flow of a second fluid can be established without contact with the microchannel. 
wherein the circuit passes through the tank (this limitation is interpreted as optional) or is connected to the tank by a pipe, and
wherein the circuit comprises an on/off valve mounted in parallel with a proportional valve a maximum opening cross-section of the proportional valve being smaller than maximum opening cross-section of the on/off valve, wherein both the proportional and the on/off valves are configured to be controlled 

Reasons for Allowance
Claims 1-12 and 16-20 are allowed. 

The following is an examiner's statement of reasons for allowance:

Claims 1-12 and 16-20 are considered allowable since when reading the claims in light of the specification, as per MPEP 2111.01, none of the references of record alone or in combination disclose or suggest the limitations found within the independent claim 1 as a whole disclose the combination of steps of independent Claim 1 limitations. 


a tank (Fig. 1, ref. 6, chamber) supplying a microchannel (Fig. 1, ref. 2) with a first fluid (Fig. 1, product S, liquid; Para 0034) and a circuit (Fig. 1, refs. 8 and 9, inlet circuit and outlet circuit) in which a flow of a second fluid (Para 0124, gas from pressure source) can be established without contact with the microchannel. The limitation “in which a flow…”is interpreted as a method of intended use given patentable weight to the extent of effecting the inlet circuit to perform this function as structurally arranged (Fig. 1). Please see MPEP 2114(II) for further details;  
wherein the circuit (Fig. 1, refs. 8 and 9, inlet circuit and outlet circuit) passes through the tank (this limitation is interpreted as optional) or is connected to the tank by a pipe (Fig. 1, refs. 7, 13, 14), and
wherein the circuit (Fig. 1, refs. 8 and 9, inlet circuit and outlet circuit ) comprises an on/off valve (Para 0129, ref. 11, solenoid valve to regulate gas flow; Para 0166) mounted in parallel with a proportional valve (Fig.1, ref. 12, needle valve; Para 0130, to control flow rate) a maximum opening cross-section of the proportional valve (Para 0086, aperture; Para 0131, opening of valve ) being smaller (Para 0131, “by regulating” inherently teaches “being smaller”) than maximum opening cross-section of the on/off valve (Para 0131, opening of valve),.
However, Viovy et al. (US20060275179A1) does not teach or fairly suggests the combination and steps of the limitation:


Therefore Claims 1-12 and 16-20 are allowed because they are novel over the prior art of record. Moreover, the dependent claims are hereby allowed due to their dependency on independent Claim 1.
The references of record alone or in combination disclose or suggest the combination of limitations found within the independent claims as a whole without hindsight reasoning.
The dependent claims, being further limiting to the independent claims, definite, and enable by the Specification are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is 571-272-1678.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797       

/JENNIFER WECKER/Primary Examiner, Art Unit 1797